Citation Nr: 1608364	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-24 051A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a lumbar spine disability.  



ATTORNEY FOR THE BOARD

J.R. Bryant








INTRODUCTION

The Veteran had active service in the United States Army from September 1971 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2012 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina.  The Veteran requested a Travel Board hearing in his substantive appeal to the Board, but later withdrew his request via written notice in August 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran contends that he has a lumbar spine disability that had its onset during his active military service.  The Board finds that the evidence currently of record is insufficient to decide this claim and that further evidentiary development is needed before a decision can be reached on the merits of this appeal.  

Specifically, in August 2012, the Veteran underwent VA examination to assess the nature and etiology of his lumbar spine disability.  The examiner concluded that the Veteran's currently diagnosed degenerative disease and posterior listhesis of the lumbar spine was not directly related to service.  She explained that the Veteran served for only 6 months and that the normal duties of a field wireman were not generally considered to be physically injurious.  She found that, while the Veteran was evaluated for complaints of back pain, there was no evidence to suggest that he acutely injured his back in such a way that could be construed as altering the normal course of the back condition since clinical examinations were essentially negative.  The examiner then noted that the Veteran's chronic back pain reported in service as likely as not contributed to his current degenerative joint disease of the spine.  She concluded that the Veteran's back condition existed prior to military service, but was less likely than not aggravated beyond its normal progression.  
Further review of the record shows that, while there are few service treatment records, the Veteran's enlistment examination in August 1971 shows that he denied a history of recurrent back pain and did not report any back injury.  Thus, he is presumed to have been in sound condition upon entry.  However, the remaining records show that about six months later he was treated for back pain after lifting heavy materials.  At that time he reported that he was previously injured on a trampoline in 1968.  There were no significant findings, and X-rays were normal.  A clinical impression of acute back strain was made, and he was placed on physical profile.  See Consultation Sheets, dated February 2, 1972, March 2, 1972, March 6, 1972, and March 12, 1972.  A Report of Medical History shows he reported being in "bad health."  In the physician's summary section of the report, the examiner acknowledged the Veteran's pre-service back injury in 1968 and its possible exacerbation during in service.  See Report of Medical History, dated March 15, 1972.  The Veteran was discharged from the service later that same month.  

Veterans are presumed sound upon entry into service except for conditions noted upon entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such disorders as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When no preexisting condition is noted upon entry into service, a veteran is presumed sound.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  The Secretary must rebut the presumption of soundness with "clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service."  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012) (emphasis added).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

In light of the above-cited law, the VA examiner's opinion is problematic for several reasons.  First, given that no back disorder was noted on the Veteran's August 1971 entrance examination, the Board cannot find that any such back disorder preexisted service without clear and unmistakable evidence to that effect, as well as clear and unmistakable evidence that such preexisting disorder was not aggravated in service.  Second, the VA examiner's application of the "less likely than not" standard is insufficient to meet the high standards required to rebut the presumption of soundness and the presumption of aggravation.  Finally, the opinion is internally inconsistent in that at one point the examiner noted the Veteran's chronic back pain reported in 1972 as likely as not contributed to his current degenerative joint disease of the spine, but then went on to conclude that there was no aggravation of the condition that existed prior to service.

Because the evidence of record does not provide a clear picture of any relationship between the Veteran's current lumbar spine disability and his military service, an additional medical opinion is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA treatment providers who have seen him for his lumbar spine since his discharge from service in March 1972, and obtain copies of any identified clinical records pertaining to such treatment that are not already in the file.

2.  Then, schedule the Veteran for a VA examination. The file must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report. All indicated tests and studies should be performed (e.g., X-rays, MRIs), and the examiner should review the results of any testing prior to completing the report.  A detailed history of back pain/injuries before, during, and after service should be obtained from the Veteran.  The examiner should:

a) Determine whether there is clear and unmistakable evidence (undebatable) that a lumbar spine disability preexisted the Veteran's period of active duty beginning in September 1971.  If the examiner finds that a lumbar spine disability preexisted service, he/she should identify the disability and the evidence supporting pre-existence.  

b) If a pre-existing lumbar spine disability is found, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the preexisting lumbar spine disability was not aggravated by service or any incident of service beyond its natural progression.  The examiner should point to the specific clear and unmistakable evidence relied upon for the finding that the lumbar spine disability was not permanently aggravated by service.

c) If a lumbar spine disability is not found to have clearly and unmistakably preexisted service, the examiner should then provide an opinion addressing whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's diagnosed degenerative disease and posterior listhesis of the lumbar spine-as well as any other lumbar spine disability shown on current examination-had its clinical onset during or is otherwise related to the Veteran's military service as opposed to some other pathology.  

In providing these opinions, the examiner is asked to consider carefully the objective medical findings in the service treatment records.  He/she should discuss the likelihood of the Veteran's documented in-service back problems as the possible onset of, or precursor to, any currently diagnosed lumbar spine disability-as well as his complaints of problems (including pain) since service.  If it is the examiner's opinion that the lumbar spine disability is the result of any other process not related to in-service injury, a rationale must be provided to explain fully why the current symptoms is not consistent with documented in-service symptomatology or why such symptomatology is not at least a "contributing factor" to any current lumbar spine disability.  He/she should comment on the likelihood that the Veteran's current lumbar spine disability is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  [Note: a Physical Therapy Consult dated October 21, 2010, shows that the Veteran was employed as a janitor, which required him to be on his feet all day and lots of lifting.  He was previously employed with a moving company].

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  

3.  After the above actions are completed in compliance with the terms of this remand, readjudicate the issue of entitlement to service connection for a lumbar spine disability.  If this claim is not granted in full, issue a supplemental statement of the case and return the matter to the Board for further consideration.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issues remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).  


